Title: To Thomas Jefferson from Edmund Randolph, with Jefferson’s Note, 31 May 1793
From: Randolph, Edmund,Jefferson, Thomas
To: Jefferson, Thomas



E. R. to Mr. J.
May 31. 1793.

The requisition of departure is, in my judgment, expressed in the most accurate and satisfactory manner possible. It gives me real pleasure  to find the strong measure capable of such a softening of feature, while it retains full nerve.
Were I to speak for myself, as an individual, I should assent with equal cordiality to the last clause. But I can’t help believing, that it would accord better with a neutral situation, to omit the reciprocation of affection. The existence of this is too manifest in the people, to render any very warm expression of it on the part of the government, necessary to convince the French of our fidelity.
I forward some papers from Baltimore, which the President, thro’ Mr. Lear, requested me to send to you. As he is unwell, I intend to desire, that we may assemble at your office to morrow 12 o’clock. Perhaps it may not be amiss, to authorize me to say informally to Colo. Smith, as I pass thro’ Baltimore, that the President will, at the next session of congress, recommend the suppression of the sale of prizes in our ports.
[Note by TJ:]
The concluding clause of the letter objected to was in these words. ‘The assurance conveyed in your letter of the friendship and attachment of your nation is received with sincere pleasure and returned with equal sincerity on the part of this country. That these may be long and firm no one wishes more cordially than he who has the honor to be with sentiments of esteem & respect Sir &c.’ The paragraph was struck out.
